Title: To George Washington from John Noble Cumming, 13 March 1782
From: Cumming, John Noble
To: Washington, George


                        
                            Sir
                            Jersey Camp 13th March 1782
                        
                        We have just received Information that an agreement has been made between Major Barber, a retired officer,
                            and Captn Anderson of the first Jersey Regiment, to Exchange the latters Commisn for the former at half
                            pay Which Agreement has been reported to your Excellency, as having met with the Consent and Approbation of all the
                            Officers of the Jersey Line concerned, We beg leave to inform your Excellency that we, the Officers of the Second
                            Regiment, feel ourselves Injured by the above mentioned Exchange as we have neither agreed to it or ever been Consulted
                            upon it, and we doubt not but that Justice which ever has dignified your Charracter, will induce your Excellency to
                            prevent an Exchange, which will greatly injure your very Obedt Servants
                        
                            J.N. Cumming Lt Colo.
                            Nath. Bowman Capt.
                            W. Helms Capt.
                            Abm Appleton Lieut.
                            Saml Shute Lt
                            Cyrus DHart Capt.
                            Jno. Peck, Lt
                            A. Weyman Capt.
                            Benjn Osmun Lieut.
                            William Shute Ensn
                            James D. Camp Ensign
                            Peter Faulkner Ensn
                        Alamarin Brooks Enzn Francis Luse EnsignJos. Busk LiutJacob Hyord EnsnJere. Ballard CaptnDireck Land Lieut Lt.Sam. Reading Capt.Eamand D: Thomas Lieut.
                        